DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 – 8, 11 – 16, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ronning (US 2017/0099828).
Regarding claim 1, Ronning discloses a lighting system for an aircraft (200) comprising: at least one light mounted on at least one landing gear assembly of the aircraft (paragraph [0031]); wherein the at least one light is configured to emit ultraviolet light (paragraphs [0034] and [0035]) when the at least one landing gear assembly is in a lowered condition (paragraphs [0031] and [0037]).  
Regarding claim 2, Ronning discloses that the at least one light emits the ultraviolet light at a predetermined wavelength and frequency (paragraph [0008]).  
Regarding claim 3, Ronning discloses that the predetermined wavelength and frequency is an airborne wildlife deterrence wavelength and frequency (paragraph [0008]).  
Regarding claim 4, Ronning discloses that the airborne wildlife deterrence wavelength and frequency is configured to deter at least one predetermined airborne species (paragraph [0020]).  
Regarding claim 5, Ronning discloses that the at least one light emits the ultraviolet light during a take-off or landing operation (paragraphs [0004] and [0034]).  
Regarding claim 6, Ronning discloses that the at least one light is configured to direct the ultraviolet light toward a flight path vector of the aircraft when the aircraft has a non-zero angle of attack (Ronning discloses this in paragraph [0004] since it teaches that the aircraft engines are particularly vulnerable during the takeoff phase, which is when (a) the aircraft would have a non-zero angle of attack and (b) the lighting system would be activated).  
Regarding claim 7, Ronning discloses that the ultraviolet light emitted by the at least one light is unobstructed by the aircraft between the at least one light and the flight path vector (Fig. 1).  
Regarding claim 8, Ronning discloses that the ultraviolet light emitted by the at least one light is non-visible to humans (paragraphs [0023] and [0027]).  
Regarding claim 11, Ronning discloses that the at least one light (Fig. 2) is a plurality of lights (222a-d); and wherein a first at least one light of the plurality of lights has a first predetermined wavelength and frequency configured to deter a first predetermined airborne wildlife species and a second at least one light of the plurality of lights has a second predetermined wavelength and frequency, different than the first predetermined wavelength and frequency, and configured to deter a second predetermined airborne wildlife species (paragraph [0045]).  
	Regarding claims 12 - 16, 19, and 20, the discussion of claims above is relied upon.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9, 10, 12 – 14, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ronning in view of Willeke et al. (US 2012/0069589).
	Regarding claims 9 and 17, Ronning fails to teach that the at least one landing gear assembly is a plurality of landing gear assemblies, each landing gear assembly of the plurality of landing gear assemblies comprising the at least one light. However, Willeke et al. discloses an LED landing light arrangement for an aircraft comrpsing a plurality of LED light sources on the landing gears. It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to include a light on each landing gear assembly as taught by Willeke et al. in order to provide more light sources to deter wildlife.
Regarding claims 10 and 18, Ronning does not specifically teach that the at least one light of each landing gear assembly of the plurality of landing gear assemblies directs the ultraviolet light in a different direction than each other of the at least one light of each other landing gear assembly of the plurality of landing gear assemblies.  However, Willeke et al. teaches that each light is illuminated in a different direction than another (Fig. 1, Willeke et al.). It would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to direct each light in a direction that’s different from another light as taught by Willeke et al. in order to provide more illumination zones to deter wildlife.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571) 270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642